DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 1, lines 2-3, sets forth “for collecting elements to be harvested…”. However, it is unclear how the “collecting” relates to “harvesting”. Specifically, it is unclear if collecting and harvesting are one and the same or two things altogether; or if the harvesting (“to be harvested from crops” is positively recited or not).
Claim 1, line 4, sets forth “other crop material”. However, no original crop material has been set forth yet. Therefore it is unclear what this crop material is “other” to. 
	Claim 1, lines 7-8, sets forth “a separating system”. However, it is unclear how this separating system is related to the components for separating already set forth in lines 2-3. 
	Claim 1, in the penultimate line, it is unclear if and/or how the separation of the penultimate line relates to the separation already set forth in line 3 and line 7. If there is a relationship, the claim should be amended to reflect said relationship. 
	Claim 2, line 2, it is unclear which of the three “separations” of claim 1 (lines 2-3, 7-8 and in the penultimate line) the sorting device relates to for directing the elements into “separate paths”. 
	Claim 3, line 2, it is unclear which of the three “separations” of claim 1 (lines 2-3, 7-8 and in the penultimate line) the direction of elements to separate storage containers relates to.
	Claim 4, line 2, it is unclear how the “device for separating” is related to the three “separations” already set forth in independent claim 1 (lines 2-3, 7-8 and in the penultimate line). 
	Claim 4, in the final line, it is unclear how this “measurement” relates to the at least one property measurement set forth in independent claim 1, line 9. Specifically, it is unclear if these two measurements are one and the same or two different measurements altogether. 
Claim 5 recites the limitation "the element to be measured" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Instead it appears it is a property that is measured, as per claim 1.
Claim 5 recites the limitation "the measurement step" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, lines 3-5, sets forth “the measurement step which includes one or more of photons, electrons, nuetrons….” It is unclear which parts these listed elements play in the measurement of the properties of the collected elements. 

Claim 7 recites the limitation "the time the element is processed" in line 2.  There is insufficient antecedent basis for this limitation (no element processing has been set forth) in the claim.
	Claim 8, line 2, it is unclear how the “summary statistics” relate to the “at least one property” already set forth in claim 1, line 9. Specifically, it is unclear if these are one and the same or different sensed properties altogether.
Claim 8, line 3, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are or are not part of the claimed invention.  
	Claim 8, line 3, it is unclear which of the three separations of independent claim 1 (lines 2-3, 7-8 and in the penultimate line) “the separation” is referring to. 
Claim 9 recites the limitation "the plant to be harvested" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10, line 2, it is unclear how this “separating” relates to the three separations already set forth in independent claim 1 (lines 2-3, 7-8 and in the penultimate line).
Claim 10 recites the limitation "the harvested plant" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the sensing system processor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 12, line 2, “an input arranged to change sort classification criteria” is so awkward and unclear as to render the claim indefinite. 
Claim 13 recites the limitation "the classification criteria" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the requirements" in the final line.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 14, line 3, it is unclear how the “crop plants” relate to the elements to be harvested and/or crops already set forth in independent claim 1, lines 2-3. Specifically, it is unclear if these are all one and the same or altogether different. 	
Claim 15 recites the limitation "the sampling" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15, line 3, the phrase "may" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
	Claim 16, line 2, it is unclear how this “separating” relates to the separating already set forth in independent claim 1, lines 2-3, 7-8 and in the penultimate line.
	Claim 16, lines 2, sets forth “one seed type from other types”. However, it is unclear how these seeds relate to the elements to be harvested, crops, other crop material or collected elements of claim 1.

	Claim 17, lines 2-3, sets forth “a selected plant”. However, it is unclear how this plant is related to the elements to be harvested or the crops already set forth in independent claim 1, lines 2-3. 
	Claim 17, line 2, “to harvest separately elements from…” is so awkward and unclear so as to render the claim indefinite. 
Claim 18 recites the limitation "the measurement system" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18, line 3, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
	Claim 19, lines 1-2, sets forth “additional sensors”. However, no original sensors where ever set forth and it is therefore unclear what these sensors are “additional” to. 
Claim 19 recites the limitation "the harvesting" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 19, lines 2-3, sets forth “plants or areas of plants”. However, it is unclear how these plants are related to the elements to be harvested or the crops already set forth in independent claim 1, lines 2-3. 
Claim 20 recites the limitation "the sorting system" in the final line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the harvester" in the final line.  There is insufficient antecedent basis for this limitation in the claim.
to be harvested from crops”) is positively recited or not.
Claim 21, line 4, sets forth “other crop material”. However, no original crop material has been set forth yet. Therefore it is unclear what this crop material is “other” to. 
	Claim 21, the penultimate line, sets forth “an auxiliary harvesting unit”. However, no first or original harvesting unit has been set forth and so it is unclear what this harvesting unit is “auxiliary” to. 
	Claim 21, the final line, sets forth “plant”. However, it is unclear how this plant relates to elements to be harvested and/or crops as already set forth in lines 2-3. Specifically, it is unclear if these are all one and the same or altogether different.
Claim 22, lines 2-3, sets forth “for collecting elements to be harvested…”. However, it is unclear how the “collecting” relates to “harvesting”. Specifically, it is unclear if collecting and harvesting are one and the same or altogether different; or if the harvesting (“to be harvested from crops”) is positively recited or not.
Claim 22, line 4, sets forth “other crop material”. However, no original crop material has been set forth yet. Therefore it is unclear what this crop material is “other” to. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 6-11, 16-17, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryan, Jr. et al. 7,882,686.

Independent Claim 1: Bryan discloses a harvesting machine comprising: 
a harvesting system (20) including components (27) for collecting elements to be harvested from crops in a growth medium (the ground) and for separating the collected elements from other crop material (the leftover tree or plant); 
a transport arrangement (24) for causing relative movement between the growth medium and the harvesting system; 
a separating system (37) for separating some of the collected elements from others of the collected elements; and 
a sensing system (32) arranged to measure at least one property of the collected elements wherein the elements are separated based on the property sensed (col. 3, lns. 30-41), as per claim 1.

Dependent Claims 2-4, 6-11, 16-17: Bryan further discloses a mechanical sorting device (28) for directing the collected elements into separate paths, as per claim 2;
wherein the separated elements are directed to separate storage containers (40, 80) carried on the transport arrangement (24), as per claim 3;
wherein there is provided a device (29, 30) for separating the collected elements into a singulated stream (as “individual fruit”, col. 3, ln. 30) of the collected elements for measurement, as per claim 4;

wherein the sensing system (32) operates (via 55) to obtain the time the element is processed (col. 3, lns. 57-63), as per claim 7;
wherein the sensing system (32) operates (via 55) to generate summary statistics of the sensed elements and optionally the separation and the time (col. 3, lns. 57-63), as per claim 8;
a system (55) for obtaining a location of the plant being harvested (col. 3, lns. 57-63), as per claim 9;
separating some of the collected elements from others based on a location of the harvested plant (incidentally this will happen when elements from the same location with the same sensed qualities are separated), as per claim 10;
wherein the sensing system processor (processor of 32) is arranged to generate statistics about how parameters of the collected elements relate spatially (location is noted by 55, see col. 3, lns. 57-63) as the harvesting system (20) moves from location to location relative to the growth medium (the ground), as per claim 11;
separating at least one seed type (healthy crop) from other types (cull crop) with a diverter (also 37) wherein the separated seeds may be weed seeds which may be diverted to a weed seed bin (in this case the crop is not weed seed), as per claim 16;
wherein there is provided an auxiliary harvesting unit (the others of tube elements 27) to harvest separately elements from a selected plant or area, as per claim 17.


Independent Claim 21: Bryan discloses a harvesting machine comprising: 
a harvesting system (20) including components (say the two right-side tubes 27 of Fig. 1) for collecting elements to be harvested from crops in a growth medium (the ground) and for separating the collected elements from other crop material (the leftover trees and plants); 
a transport arrangement (24) for causing relative movement between the growth medium and the harvesting system; 
wherein there is provided an auxiliary harvesting unit (say the two left-side tubes 27 of Fig. 1) to harvest separately collected elements from a selected plant or area, as per claim 21.  

Independent Claim 22: Bryan discloses a harvesting machine comprising: 
a harvesting system (20) including components (27) for collecting elements to be harvested from crops in a growth medium (the ground) and for separating the collected elements from other crop material (the leftover trees and plants);  119 
a transport arrangement (24) for causing relative movement between the growth medium and the harvesting system; 
a singulation device (29, 30) for separating the collected elements one from the next in a singulated stream; and 
a measurement device (35) for detecting one or more parameters of the collected elements in the singulated stream, as per claim 22.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryan, Jr. et al.

Dependent Claims 12-13: The machine is disclosed by Bryan as applied above. However, Bryan fails to specifically disclose wherein the sensing system includes an input arranged to change sort classification criteria, as per claim 12;
an input by which end users communicate their quality requirements and the separating system is arranged to place collected elements in separate paths by changing the classification criteria dedicated to the requirements of the end user, as per claim 13.
The examiner takes official notice that the invention of Bryan uses both software and high-speed digital cameras for the measuring and sorting of the harvested crop, both of which are old and well-known for having adjustable settings. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the settings of the camera to focus on different features of the harvested crop and/or to adjust the settings of the software for analysis and detection of different types of imperfections of the harvested crop in order to allow sorting and classification as desired by an operator. 

Claim 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryan, Jr. et al. in view of Koselka et al. 7,765,780.

Dependent Claims 14, 19, 20: The machine is disclosed by Bryan as applied above. However, Bryan fails to disclose wherein there is provided an additional sensing system configured to detect phenotype parameters of crop plants in advance to the harvesting system, as per claim 14;
wherein additional sensors are used in advance of the harvesting to locate or mark individual plants or areas of plants which are then be harvested individually, as per claim 19;
wherein the marking acts to mark the plant itself and/or to mark the seeds or components to be harvested from the plants so that when the plant is marked, the harvesting can be carried out to harvest the marked plants separately and when the seeds themselves are marked the plant elements or seeds from the marked plants are separated by the sorting system on the harvester, as per claim 20.  
Koselka discloses an additional sensing system (scout robot of Fig. 1) configured to detect phenotype parameters of crop plants (col. 4, lns. 8-17) in advance to the harvesting system (harvester robot of Fig. 2), as per claim 14;
wherein additional sensors (GPS) are used in advance of the harvesting (by the scout robot prior to the harvester robot) to locate (col. 3, lns. 45-50) or mark individual plants or areas of plants which are then be harvested individually, as per claim 19.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the advance sensing as taught by Koselka for the harvesting system of Bryan in order to map out the most efficient picking plant. 
. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryan, Jr. et al. in view of Koch et al. 10,701,856.

Dependent Claim 15: The machine is disclosed as applied above. However, Bryan fails to disclose detecting parameters of the growth medium with a sensor device mounted on the harvesting system, where the sampling may be surface sensing or may include sub-surface measurement by a probe or coring device, as per claim 15.
Koch discloses a similar harvesting machine (10) comprising detecting parameters of the growth medium (1) with a sensor device (106) mounted on the harvesting system, where the sampling may be surface sensing or may include sub-surface measurement by a probe or coring device, as per claim 15.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the soil sensor device of Koch on the harvesting machine of Bryan in order to understand the amount of nutrients in the soil to determine how to correct by adding nutrients. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        November 20, 2021